Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Paul Puzey appeals the district court’s orders dismissing his action brought pursuant to the Federal Tort Claims Act and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Puzey v. Broadwater, No. 1:10-cv-00060-JRG (N.D.W. Va. Oct. 13, 2010; filed Nov. 22, 2010 and entered Nov. 23, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.